 Case 20-01293-VFP       Doc 10-1 Filed 01/25/21 Entered 01/25/21 15:25:55             Desc
                              Application Page 1 of 11



 UNITED STATES BANKRUPTCY COURT
 FOR THE DISTRICT OF NEW JERSEY
 Caption in compliance with D.N.J. LBR 9004-1
 BECKER LLC
 Eisenhower Plaza Two, Suite 1500
 354 Eisenhower Parkway
 Livingston, New Jersey 07039
 (973) 422-1100
 Counsel to Eric R. Perkins, Chapter 7 Trustee for the
 Debtor, Laurence Braunstein
 Attorney Appearing: BARRY S. CRANE, ESQ.
 Email: bcrane@becker.legal
 In re:                                                Chapter 7

                                                      Case No. 18-17496
 LAURENCE M. BRAUNSTEIN,
                                                      Judge: Hon. Vincent F. Papalia
                              Debtor.

                                                      Adversary No. 20-01293 VFP
 ERIC R. PERKINS, CHAPTER 7 TRUSTEE,

                              Plaintiff,

 v.

 BMW FINANCIAL SERVICES NA, INC. and
 BMW FINANCIAL SERVICES NA, LLC,

                              Defendant.


VERIFIED APPLICATION AND MEMORANDUM OF LAW IN SUPPORT OF
MOTION OF ERIC R. PERKINS, AS CHAPTER 7 TRUSTEE, FOR AN ORDER
PURSUANT TO 11 U.S.C. § 363(b) AND § 502 AND FED. R. BANKR. P. 9019 (I)
APPROVING THE SETTLEMENT OF ALL CLAIMS MAINTAINED BY THE
ESTATE AND THE TRUSTEE AGAINST DEFENDANT AND (II) GRANTING
OTHER RELATED RELIEF

       ERIC R. PERKINS, Chapter 7 Trustee (the “Trustee”) for the estate (the “Estate”)

of Debtor Laurence M. Braunstein (the “Debtor”), by and through his undersigned counsel,

Becker, LLC, as and for his verified application and memorandum of law in support of the
 Case 20-01293-VFP       Doc 10-1 Filed 01/25/21 Entered 01/25/21 15:25:55           Desc
                              Application Page 2 of 11



entry of an Order pursuant to 11 U.S.C. § 363(b) and § 502 and Fed. R. Bankr. P. 9019 (i)

approving a settlement by and among the Estate and the Trustee, on one hand, and

Defendant BMW Financial Services NA, LLC (incorrectly additionally pled as BMW

Financial Services NA, Inc.) (hereinafter “Defendant”), on the other hand (the

“Settlement”) as evidenced by the settlement letter attached hereto as Exhibit “A” (the

“Settlement Letter”), and (ii) for other related relief (the “Settlement Motion”), states as

follows:

                                     JURISDICTION

     1.     The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1334 and

157(b). This matter is a core proceeding within the meaning of 28 U.S.C. §§ 157(b)(2)(A),

(B), (M), and (O).

     2.     Venue is proper in this Court pursuant to 28 U.S.C. §§ 1408 and 1409(a).

     3.     The statutory bases for the relief requested herein are sections 105 and 363 of

title 11 of the United States Code, 11 U.S.C. §§ 101 et seq. (the "Bankruptcy Code"), Rule

9019 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Rule

9019-3 of the Local Bankruptcy Rules of the United States Bankruptcy Court for the District

of New Jersey (the “Local Rules”).

                               FACTUAL BACKGROUND

    A. The Debtor’s Bankruptcy Case

     4.     On April 16, 2018 (the “Commencement Date”), the Debtor filed a voluntary

petition for bankruptcy under Chapter 7 of the Bankruptcy Code [Dkt. No. #1] (the

“Petition”) in the United States Bankruptcy Court for the District of New Jersey (the


                                             2
 Case 20-01293-VFP          Doc 10-1 Filed 01/25/21 Entered 01/25/21 15:25:55            Desc
                                 Application Page 3 of 11



“Bankruptcy Court”) commencing the proceedings styled, In re Laurence M. Braunstein,

Bankr. No. 18-17496 (the “Chapter 7 Case”).

     5.        Thereafter, on April 17, 2018, the Office of the United States Trustee (the “U.S.

Trustee”) appointed Eric R. Perkins as the Chapter 7 Trustee pursuant to Bankruptcy Code

§ 701.

    B. The Adversary Case

          6.    On or about May 20, 2020, the Trustee filed a complaint (the “Complaint”)

[Dkt. No. #1] to avoid and recover certain transfers made by Debtor to Defendant on behalf

of certain of Debtor’s beneficiaries (the “Beneficiaries”) in the four years preceding the

Debtor’s filing of the Petition, which Debtor had no legal obligation to make, in the

approximate amount of $30,766.09 (the “Subject Transfers”).

    C. The Terms of the Settlement

          7.    In an attempt to resolve the claims set forth in the Complaint without the

need for continued litigation, the parties have engaged in settlement discussions and, as a

result thereof, have agreed to resolve all of the claims set forth in the Complaint pursuant

to the terms set forth in the Settlement Letter (Exhibit “A”).

          8.    Specifically, and without any admission of liability, Defendant has agreed to

pay the Trustee within twenty-one (21) days of the date that the Bankruptcy Court’s

approval of this Settlement becomes final, the sum of Nine Thousand ($9,000.00) Dollars

(the “Settlement Payment”) representing (i) $3,700.00 relating to the lease account for the

2013 BMW 523i (VIN ************6087) and (ii) $5,300.00 relating to the retail




                                                3
 Case 20-01293-VFP       Doc 10-1 Filed 01/25/21 Entered 01/25/21 15:25:55          Desc
                              Application Page 4 of 11



installment account for the 2008 BMW x3 (VIN ************6866) (collectively the

“Accounts”), without waiving its right to pursue the all named parties on said accounts.

      9.     Based upon the parties’ investigations, which evidence that substantially less

than the pled amount may be recoverable by the Trustee and that any such sum is subject

to certain statutory and other defenses, the Trustee is willing to accept the Settlement

Payment and provide to Defendant a general release of any and all claims on behalf of the

Estate that are or could have been the subject of this Adversary Proceeding.

                  LEGAL AUTHORITY FOR RELIEF REQUESTED

      10.     Bankruptcy Rule 9019 authorizes a trustee to enter into settlements

involving property of a debtor’s bankruptcy estate and provides that, upon motion and

after notice and a hearing, the court may approve such compromise or settlement. Further,

Bankruptcy Code § 363(b) authorizes a trustee to use, sell or lease property of a debtor’s

estate outside of the ordinary course of business consistent with his reasonable business

judgment. Under these standards, the Trustee is authorized to enter into the Settlement

Letter and dispose of the Debtor’s interest upon Order of the Bankruptcy Court on notice

to the Debtor’s creditors and other parties-in-interest.

                            Approval of the Settlement Letter

      11.    To minimize litigation and expedite the administration of a bankruptcy

estate, settlements are favored in bankruptcy. See, In re Nutraquest, Inc., 434 F.3d 639,

644 (3d Cir. 2006). In essence, a court will approve a settlement when it is fair and

equitable and in the best interests of the estate.         See, Key3Media Group, Inc. v.

Pulver.com, Inc., 336 B.R. 87, 93 (Bankr. D. Del. 2005).


                                             4
 Case 20-01293-VFP        Doc 10-1 Filed 01/25/21 Entered 01/25/21 15:25:55              Desc
                               Application Page 5 of 11



      12.       The Third Circuit Court of Appeals (the “Third Circuit”) has set forth four

factors for a court to analyze in determining whether to approve a proposed Settlement

Letter reached by a trustee with another party. See, In re Martin, 91 F.3d 389, 393 (3d

Cir. 1996). Those factors are:

       a) The probability of success in litigation;
       b) The likely difficulties in collection;
       c) The complexity of the litigation involved, and the expense, inconvenience
          and delay necessarily attending it; and
       d) The paramount interest of the creditors.
See, Id.

       13.       In assessing whether a settlement proposed by a trustee should be

approved, courts are not required to have a “mini-trial” on the merits, “but should ‘canvass

the issue to see whether the settlement falls below the lowest point in the range of

reasonableness.’” In re Jasmine, Ltd., 258 B.R. 119, 123 (D.N.J. 1999) (quoting In re

Neshaminy Office Building Assocs., 62 B.R. 798, 803 (E.D. Pa. 1986)). This reflects a

policy to approve settlements as a way to avoid unnecessary costs:

             [t]he lenient standards concerning approval of settlements and a limited
            scope of review reflect the considered judgment that little would be saved
            by the settlement process if bankruptcy courts could approve settlements
            only after an exhaustive investigation and determination of the underlying
            claims. The applicable standards encourage courts to approve settlements
            in bankruptcy proceedings and related actions.

In re Purofield Down Products Corp., 150 B.R. 519, 522-23 (S.D.N.Y. 1983).

      14.      Furthermore, the Third Circuit has noted that “a court deciding whether to

approve a settlement in bankruptcy relies heavily on the trustee, and under normal

circumstances the court would defer to the trustee’s judgment so long as there is a




                                              5
 Case 20-01293-VFP         Doc 10-1 Filed 01/25/21 Entered 01/25/21 15:25:55             Desc
                                Application Page 6 of 11



legitimate business justification.” Jasmine, 258 B.R. at 123 (citing In re Martin, 91 F.3d at

395).

          15.    Courts may consider a wide variety of evidence in hearings for approval of

a settlement. Summaries by the parties of the strengths and weaknesses of the matter to be

compromised and of the relevant evidence can be considered. In re Energy Cooperative

Inc., 886 F.2d 921, 924 (7th Cir. 1989).

          16.    In this case, the Martin factors clearly favor approving the Settlement

Letter.

          17.     The probability of success in litigation. It is not yet clear that the Trustee

would have a clear path to obtaining a judgment against Defendant. At the outset, it appears

from the parties’ respective investigations, that significantly less than the demand amount

may be recoverable, accounting for statutory defenses and other circumstances.

Furthermore, a resolution of these claims would require the Trustee to engage in discovery

and affirmative litigation, resulting in significant costs to the Debtor’s Estate. In light of

the above, there is a strong potential that any success borne by the litigation would be

outweighed by its costs, resulting in only a pyrrhic victory to the creditors of the Debtor’s

Estate.

          18.   The likely difficulties in collection. Given that Defendant is a major financial

institution, there is a greater than usual likelihood that Defendant will have assets against

which the Trustee may recover if the Trustee is awarded a judgment; however, the Trustee

may have to incur time and expense in aid of its collection efforts that would detract from

any recovery due to the creditors of Debtor’s Estate.


                                                6
 Case 20-01293-VFP        Doc 10-1 Filed 01/25/21 Entered 01/25/21 15:25:55             Desc
                               Application Page 7 of 11



       19.        The complexity of the litigation involved, and the expense, inconvenience

and delay necessarily attending it. As mentioned above, a resolution of these claims would

require the Trustee to engage in discovery and affirmative litigation, and then potentially

collection efforts, all of which will result in significant costs, delays, and inconvenience to

the Debtor’s Estate and its creditors.

       20.        The paramount interest of the creditors. For the reasons set forth above,

the Trustee believes that the proposed settlement is well above the lowest range of

reasonableness and, consequently, is in the best interest of creditors to consummate the

Settlement and obtain payment of the Settlement Payment.

       21.        For the foregoing reasons, the Trustee requests that the Court approve the

Settlement.

                                            NOTICE

       21.        Notice of the Motion will be provided to the following persons: (i) the

Office of the United States Trustee for the District of New Jersey, (ii) Defendant’s counsel,

(iii) Debtor’s counsel; and (iv) all creditors and parties who filed a proof of claim and/or

notice of appearance in this case.

       22.        In addition, contemporaneously with filing the Motion, the Trustee has

submitted a Notice of Proposed Compromise or Settlement of Controversy in the form

required by Local Rule 9019-1 which the Clerk of the Bankruptcy Court will provide a

copy thereof to all creditors and parties in interest as provided in that rule.

                                     CONCLUSION




                                               7
 Case 20-01293-VFP        Doc 10-1 Filed 01/25/21 Entered 01/25/21 15:25:55         Desc
                               Application Page 8 of 11



      WHEREFORE, for all the foregoing reasons, the Trustee respectfully requests that

the Bankruptcy Court approve the proposed Settlement Letter and enter the Order

submitted herewith (i) approving the Settlement and (ii) granting such other and further

relief as the Bankruptcy Court deems equitable and just.

                                         BECKER, LLC
                                         Counsel to Eric R. Perkins, Chapter 7 Trustee

                                         By:    __/s/ Barry S. Crane
                                                Barry S Crane, Esq.

Dated: January 19, 2021

                                    VERIFICATION

      I have read the foregoing Application and certify, under penalty of perjury, that the

factual allegations contained therein are true and correct to the best of my knowledge,

information and belief.

      Executed on January 19, 2021

                                         __/s/ Eric R. Perkins
                                         Eric R. Perkins, Chapter 7 Trustee




                                            8
Case 20-01293-VFP   Doc 10-1 Filed 01/25/21 Entered 01/25/21 15:25:55   Desc
                         Application Page 9 of 11




               EXHIBIT A
Case 20-01293-VFP   Doc 10-1 Filed 01/25/21 Entered 01/25/21 15:25:55   Desc
                         Application Page 10 of 11
Case 20-01293-VFP   Doc 10-1 Filed 01/25/21 Entered 01/25/21 15:25:55   Desc
                         Application Page 11 of 11
